WRIT DENIED: This Court will not review the merits of an application filed by a pro se applicant who is represented by counsel unless the applicant alleges deficiencies in the performance of his counsel and has presented that complaint to the district court. See State ex rel. Simmons v. State, 592 So.2d 513 (La.App. 1st Cir.1992). Relator herein does not allege that he has presented this complaint to the district court. Moreover, the complaint consists of only general conclusory statements and does not set forth any basis for relief.